Citation Nr: 1640211	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-46 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for Barrett's esophagus.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA purposes.

2. The Veteran currently suffers from tinnitus. 

3. There is competent and credible evidence that the Veteran experienced in-service noise exposure and a perforated left eardrum.  

4. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are causally related to service. 

5. The Veteran has current diagnoses of Barrett's esophagus and GERD.

6. The Veteran experienced several in-service esophageal symptoms and one known instance of food poisoning.

7. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's Barrett's esophagus or GERD were incurred in or are otherwise etiologically related to service.

CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. The criteria for service connection for Barrett's esophagus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. The criteria for service connection for GERD have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated September 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service, VA, and private treatment records. Further, the Veteran underwent VA esophageal examination in February 2014. The accompanying report reflects that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationale for the opinions proffered. As such, the Board finds that the VA examination report and accompanying opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in February 2011, the Veteran was afforded a travel board hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and the hearing focused on the elements necessary to substantiate the claims. The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims, and the VLJ solicited information as to any potentially outstanding evidence. Further, the Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

These claims were previously remanded by the Board in January 2014. At that time, the RO was instructed to obtain an addendum opinion regarding the Veteran's March 2010 VA audiological examination results; to schedule the Veteran for a VA esophageal examination; to readjudicate the claims on appeal; and to issue a Supplemental Statement of the Case (SSOC) and return the matters to the Board if any of the benefits sought remained denied.  
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran underwent VA esophageal examination in February 2014, and an audiological addendum opinion was obtained that same month. The RO subsequently readjudicated the claims and issued an SSOC in February 2014. 

As such, the Board finds that there has been substantial compliance with its January 2014 remand directives, and will now review the merits of the Veteran's claims.   

Service Connection

The Veteran is currently seeking entitlement to service connection for bilateral hearing loss, tinnitus, Barrett's esophagus, and GERD. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

The Board will address each of the Veteran's claims in turn. In this respect, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Audiological Disabilities

The Board first turns to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus. 

At the outset, the Board finds competent evidence of the claimed disabilities. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Here, the Veteran most recently underwent VA audiological testing in March 2010. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
10
20
55
55
Left Ear
10
10
30
50
60

Further, the Veteran registered speech recognition scores of 96 percent for his right ear and 92 percent for his left ear at that time. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes. 

Also during the March 2010 examination, the Veteran indicated that he experienced bilateral, intermittent tinnitus that typically occurred weekly and lasted for several minutes. As a layperson is capable of observing tinnitus, the Board finds the Veteran's reports to be sufficient for a finding of a current disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). Accordingly, the first Shedden element has been met with regard to both of the Veteran's audiological claims. 

The Board further finds competent and credible evidence of in-service noise exposure. In multiple lay statements and in his February 2011 hearing testimony, the Veteran cited several examples of noise exposure during service, to include: exposure to small weapons fire and artillery during basic training; exposure to loud noises while working as an artillery mechanic while stationed in Germany; and exposure to diesel engines while working as a mechanic in the motor pool, also while stationed in Germany. Additionally, the Veteran has reported in-service treatment for perforated eardrums. 

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report that which he perceives through the use of his senses, including noise exposure. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's reports are largely supported by the evidence of record. His Certificate of Release or Discharge from Active Duty (DD-214) confirms the Veteran's in-service assignment as a vehicle mechanic, and show that he was awarded an Expert M-14 badge. Service treatment records (STRs) indicate that the Veteran was stationed in Germany during active duty, and denote treatment for a perforated left eardrum in January 1969. Additionally, the Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds competent and credible evidence that the Veteran experienced in-service noise exposure and a perforated left eardrum sufficient to satisfy the second Shedden element for both claims. 

As such, the Board turns to the question of whether a nexus exists between the Veteran's current audiological disabilities and the reported in-service events. To that end, there are conflicting opinions of record.  

The March 2010 VA examiner asserted a negative nexus opinion, concluding that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of military service and military noise exposure. In offering this opinion, the examiner noted that the Veteran's separation examination showed normal hearing in both ears with no complaints of bilateral hearing loss or tinnitus. 

In a February 2014 VA addendum opinion, the examiner similarly concluded that it is less likely as not that the Veteran's audiological disabilities are the result of noise exposure or eardrum perforation during active duty. In doing so, the examiner stated that there was no evidence of continued eardrum perforation. Further, the Veteran's current hearing loss is sensori-neural, whereas hearing loss resulting from a perforated eardrum would be conductive or mixed in nature. Instead, eardrum perforations are known to heal in most cases, and do not cause sensori-neural hearing loss. Additionally, evidence exists that the Veteran's hearing loss present in 1969 due to this injury was no longer present at separation, which is indicative that no permanent damage to the auditory system occurred on active duty. Finally, the examiner noted no shift from entrance to separation in either ear. The Board affords significant probative value to the examiners' collective opinions, which address the full scope of the Veteran's military service and audiological history and provide well-reasoned and detailed rationales for the opinions provided. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

In contrast, the record also contains a positive nexus opinion. In February 2011, private physician R. Riley opined that the Veteran's audiological disabilities were at least as likely as not related to his symptoms and gradual hearing loss revealed at active duty. In doing so, Dr. Riley noted that the Veteran's STRs revealed gradual sensori-neural hearing loss from his entrance to exit, and further note the Veteran's January 1969 perforated left eardrum for which he was prescribed antibiotics, a profile, and instructions to avoid loud noises. Additionally, Dr. Riley acknowledged that the Veteran was assigned to an artillery unit during service, with duty as an artillery mechanic, and later transferred to civilian positions working on a chicken farm, in a fertilizer plant, and in light construction. The Board affords Dr. Riley's opinion equal probative value as that of the VA examiners', as it is based upon a full understanding of the Veteran's audiological history and provides a sound rationale based thereon.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his audiological disabilities are causally related to service. As such, service connection is warranted for both bilateral hearing loss and tinnitus. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Esophageal Disabilities

The Board now turns to the Veteran's claims for entitlement to service connection for Barrett's esophagus and GERD. 

Here, the Board finds competent evidence of the claimed disabilities. Private treatment records indicate that the Veteran was diagnosed with both Barrett's esophagus and GERD in September 2004. These diagnoses were confirmed during the Veteran's February 2014 VA esophageal examination. As such, the Board finds that the Veteran currently suffers from Barrett's esophagus and GERD, such that the first Shedden element has been met with regard to both of the Veteran's esophageal claims.   

Further, the Board finds competent evidence that the Veteran suffered from certain esophageal symptoms during service, as set forth in the Veteran's STRs. Specifically, in September 1968, the Veteran experienced suprapubic pain with frequency and deep pressure, and was prescribed Gantrisin and Donnatal as a result. In December 1968, the Veteran experienced sharp right chest pain. Subsequent lung exams and EKGs were normal, but the Veteran was prescribed Valium at that time. 

The Veteran has additionally alleged several in-service esophageal events not included in his STRs. In the Veteran's September 2009 claim, he indicated that he suffered from acid reflux while stationed in Germany and was sent to the hospital for related treatment. Further, during the Veteran's February 2011 hearing testimony, he reported an incident that occurred while stationed in Fort Still, Oklahoma, wherein the Veteran was served bacon in the mess hall that may have been tainted by a cook's use of a fire extinguisher. As a result, the Veteran experienced severe stomach pain and constant indigestion. Although neither of these events is noted in the Veteran's STRs, the Board has previously found the Veteran to be a competent and credible historian. This finding, coupled with the additional esophageal symptoms noted in the Veteran's STRs, are sufficient to satisfy the second Shedden element with regard to both claims. 

However, the Board finds no nexus exists between the Veteran's current esophageal disabilities and his military service. Upon review of the claims file and examination of the Veteran, the February 2014 VA examiner opined that it was less likely than not that the Veteran's Barrett's esophagus and GERD were related to service. In offering this conclusion, the examiner noted that the Veteran's disabilities were diagnosed approximately 35 years after service, and that there was no compelling information in the Veteran's medical records to indicate a service relationship, including symptoms consistent with GERD. The examiner then offered a detailed response to each of the Veteran's in-service symptoms, and explained why it was unlikely that any of these symptoms were related to his current disabilities. The examiner further indicated that the reported incident of food poisoning would not have resulted in chronic esophagitis leading to Barrett's esophagus or to GERD. As such, the Board affords significant probative value to the VA examiner's opinion, which is based upon a comprehensive analysis of the Veteran's entire medical record and engages a detailed discussion of his military history. See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04. 

In reaching its conclusion, the Board does not overlook the February 2011 statement provided by Dr. Riley. In this letter, Dr. Riley notes the Veteran's in-service food poisoning and treatment for associated chest pain, suprapubic pain, and deep abdominal pressure. The letter then articulates Dr. Riley's belief that the Veteran's current esophageal disabilities likely had their onset during active duty. However, Dr. Riley subsequently crossed out this statement, such that the letter offers no definitive nexus opinion and is therefore of little probative value. Id. 

The Board also does not disregard the Veteran's reports of chronic acid reflux experienced since service. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his esophageal disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Additionally, none of the Veteran's current esophageal disabilities qualify as a chronic disease for which presumptive service connection is available. 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of a nexus between the Veteran's current disabilities and service, his claims for entitlement to service connection for Barrett's esophagus and GERD must be denied. 






ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for Barrett's esophagus is denied. 

Entitlement to service connection for GERD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


